Title: From John Adams to Samuel Wyllys Pomeroy, 8 August 1820
From: Adams, John
To: Pomeroy, Samuel Wyllys



Dear Sir,
Montezillo August 8th 1820

Accept my kind thanks for your Letter of the 1st. Inst. and its inclosure. I have given a rapid reading to your Sentiments on Indian Corn and its cultivation and intend to give it a more deliberate perusal. I agree with you in opinion that although that grain has been too exclusively cultivated in New England, it ought not to be rejected nor disgraced. It is a nourishment of inestimable value, both to man and animals. The beef and pork of this Country well fatted with Indian Corn or meal is preferable to any other I ever found in Europe, excepting in Spain, where their pork is fatted with the Same grain though of a Smaller Species, and perhaps excepting some beef in France which is fatted on Lucern-Grass—.
But if the qualities of this vegetable were much less excellent than they are it is worth cultivating as an ornament.
I visited in England all the Gentlemen’s most celebrated  Paine’s Hill The Woburn Farm.—Shenston’s Leesows. rd Littleton’s Hagley, Mount-Edgecomb.;—and above all S And among many others was the Seat of Lord Peter in Essex. In walking round these Splendid Scenes, which they call ornamented farms—Fermes ornées—(French), which the Common-people in England will not allow to be called Gardens, but pleasure grounds, I never failed to regret that I could not see an American Cornfield. In rambling over a serpentine gravel walk of Four or five miles adorned on each hand with flowers of every shape, Size and colour;—Shrubberies & Evergreens collected, at a vast expense from all quarters of the world—; nothing appeared to me more elegant than one of our American well-cultivated Corn-fields. Were I a gentleman of fortune and disposed to plant a decorated farm, in a walk of five or six miles, as I have Some times taken in Europe, I would not fail to distribute half a dozen fields of Corn, at proper intervals and distances to relieve the eye by its charming verdure, from the fatigue it Suffers in viewing so vast a variety of splendid objects, and to complete the beauty of the Picture.
I have long been of opinion that America is under infinite obligation to the nutritious grain; for without it our Ancestors could not have subsisted and maintained possession of this Country.
You allude Sir, with great complaisance to Some of the happiest days of my life; those which I passed with the Trustees (of the Agricultural) and other literary Societies in Boston and Cambridge; the relinquishment of which has been to me one of the Severest privations of my old age. In this Country you know, it is impossible to exclude politicks entirely from conversation in any Society, and I found that my opinions and Sentiments on National & State policy were not in perfect harmony with the Gentlemen who composed these Societies and I felt that I was in Some measure a restraint  conversation. But this alone would not have induced me to resign, has not the infirmities of advanced age, and   considerations of domestic oeconomy rendered it impossible for me to discharge with punctuality the duties of my Station.
I must not conclude without expressing my obligations to all those Societies for their uniform respect and politeness to me, which was as great as my heart could desire, nor without expressing the high esteem and sincere affection I have constantly entertained for their characters—and especially for yourself—
I am, Sir, your sincere friend and / Obliged humble Servt.—

J. A—